Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/326,612 filed on May 21, 2021.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information Disclosure Statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Preliminary amendments to claims were filed on May 21, 2021. Claims 1-8 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites: “wherein the controller is configured to when there is a reduction factor, predict the possibility of overturning of the user based on the first parameter to be lower than when there is no reduction factor, and when there is a reduction factor, predict the possibility of overturning of the user based on the second parameter to be lower than when there is no reduction factor”. 
It is unclear what the applicant is trying to encompass with “reduction factor.”
Notwithstanding the rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of clarity, the claim will be examined on merit as best understood and interpreted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Examiner’s Note: Applicant is respectfully reminded that “a first parameter” and “a second parameter” in claim 1 are broadly defined and are interpreted accordingly.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al., US 2014/0104404 A1 (Locke) in view of Elliot et al., US 2008/0172789 A1 (Elliott).
With respect to claim 1, Locke discloses a bed system [abstract, FIG. 1] comprising: an imaging device [par. 35, sensor device 70, FIG. 2]; a bed [adjustable bed 10, FIG. 1] on which the imaging device is to be installed [FIG. 2]; and a controller [par. 12] configured to process an image acquired by the imaging device to predict a possibility of overturning of a user [pars. 13, 44], wherein when it is determined that a state of the user is a first state, the controller predicts the possibility of overturning of the user based on a first parameter [par. 13 – ref. to spatial position of body parts of a person occupying the bed], when it is determined that the state of the user is a second state [par. 13 – ref. to physical distress or the person has slid toward the foot of the bed], the controller predicts the possibility of overturning of the user based on a second parameter [par. 44], the first state is a state of the user different from the second state [fist state before repositioning the patient is different from the second state which is the patient repositioned in response to signals monitoring the patient – par. 44], and the first parameter is different from the second parameter [spatial position is different from physical distress – par. 44]. While Locke discloses all the limitations of the claim, it is noted, for completeness, that Elliott discloses wherein when it is determined that a state of the user is a first state, the controller predicts the possibility of overturning of the user based on a first parameter [pars. 5, 25 and 31 where the controller communicates a drive signal to an actuator in response to the input and indicates one or more parameters based on which the actuator is driven to change the configuration of the patient support surface which includes repositioning the patient]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Locke with Elliot with the motivation to devise a patient support system including a controller incorporated into the patient support system, wherein the controller may be used to select a prompt for enable an actuator to reposition the patient [Elliot, abstract, par. 31].
With respect to claim 2, Locke, in view of Elliot, disclose all the limitations of claim 1 and further discloses wherein the first parameter includes whether or not a side rail of the bed is installed, and a position of a head or a posture of the user [pars. 30, 33 – ref. to monitoring the states of side rails of an adjustable bed].
With respect to claim 4, Locke, in view of Elliot, disclose all the limitations of claim 1 and further discloses wherein the state of the user is a position of the user [par. 13].
With respect to claim 5, Locke, in view of Elliot, disclose all the limitations of claim 4 and further discloses wherein the position of the user is any one of inside of the bed, outside of the bed, and an end of the bed [par. 13 – ref. to spatial position of body parts of a person occupying the bed].
With respect to claim 6, Locke, in view of Elliot, disclose all the limitations of claim 1 and further discloses wherein the state of the user is a posture of the user, and the posture of the user is any one of a lying position [par. 33, FIG. 2, shows a depiction of a patient lying between the side-rails of the bed], a sitting position, and a standing position [noting that only one of the postures, lying, sitting or standing, needs to be disclosed].
With respect to claim 7, Locke, in view of Elliot, disclose all the limitations of claim 1. Furthermore, Elliot discloses wherein the controller is configured to when there is a reduction factor, predict the possibility of overturning of the user based on the first parameter to be lower than when there is no reduction factor [pars. 5, 25 and 31 where the controller communicates a drive signal to an actuator in response to the input and indicates one or more parameters based on which the actuator is driven to change the configuration of the patient support surface which includes repositioning the patient], and when there is a reduction factor, predict the possibility of overturning of the user based on the second parameter to be lower than when there is no reduction factor [pars. 5, 25 and 31 where the controller communicates a drive signal to an actuator in response to the input and indicates one or more parameters based on which the actuator is driven to change the configuration of the patient support surface which includes repositioning the patient]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 8, the claim is drawn to a system that performs a series of steps that are commensurate in scope with steps of claims 1 and 7, in combination. Therefore, claim 8 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 5, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
“wherein the first parameter further includes a center of gravity of the user, whether or not the user is removing a fence, or whether or not the user is lowering a fence, and
“the second parameter includes a state of casters of the bed, a state of equipment surrounding the bed, whether or not the user is shaking, whether or not the user is removing the fence or lowering the fence, and whether or not the user is walking with socks or slippers.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Zerhusen et al., US 2021/0106479 A1, discloses support system having exercise therapy features.
Leib et al., US 2010/0212087 A1, discloses integrated patient room.
Hammond et al., WO 2017/218725 A1, discloses method for automatically controlling the turn protocol for humans.
Ousley et al., US 9,625,884 B1, discloses monitoring sleeping subject.
Houbraken et al., US 2021/0386319 A1, discloses breathing adaptation system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485